This prosecution originated in the county court; the accused being charged with the offense of violating the prohibition laws of the state. From a judgment of conviction in said court, he appealed to the circuit court, where he was again tried and convicted for the same offense. He was duly sentenced to hard labor for the county to pay the fine assessed and the costs of the case; the defendant having failed to pay same. An appeal was taken to this court and is here rested upon the record proper without bill of exceptions. The record is regular in all things. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.